Exhibit Certificate of Principal Financial Officer Pursuant to 18 U.S.C. Section 1350 As Adopted Pursuant To Section 906 Of The Sarbanes-Oxley Act Of 2002 I, Roderick Chisholm, acting as the Chief Financial Officer of Seabridge Gold Inc. (the "Company"), certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: 1.the Annual Report on Form 20-F of the Company for the fiscal year ended December 31, 2007 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: March 28, 2008 Signed: /s/ Roderick Chisholm Roderick Chisholm Chief Financial Officer
